       3:18-cv-01792-JMC        Date Filed 05/27/20       Entry Number 79       Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Randy King,                                  )
                                             )         Civil Action No.: 3:18-cv-01792-JMC
                      Plaintiff,             )
                                             )
       v.                                    )              ORDER AND OPINION
                                             )
                                             )
Barbara Barrett, Secretary, Dept. of the Air )
Force,                                       )
                                             )
                      Defendants.            )
____________________________________)

        This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on February 24, 2020. (ECF No. 74.) Within the Report, the

Magistrate Judge recommends that the court grant Defendant the Secretary for the Department of

the Air Force’s (“Defendant”) Motion to Dismiss (ECF No. 61 ), which specifically concerns

Plaintiff Randy King’s (“Plaintiff”) employment action pursuant to (1) Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq.; (2) the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §§ 12101, et seq.; and (3) the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. §§ 621, et seq. For the reasons set forth below, the court ACCEPTS the

Magistrate Judge’s Report (ECF No. 74) and GRANTS Defendant’s Motion to Dismiss (ECF No.

61).

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        The Report sets forth the relevant facts and legal standards, which the court adopts herein

without a full recitation. (ECF No. 74 at 1.) As brief background, on June 29, 2018, Plaintiff filed

his pro se Complaint against Defendant, alleging employment discrimination in violation of

several federal statutes. (ECF No. 1 at 3, 5–6.)

                                                   1
      3:18-cv-01792-JMC         Date Filed 05/27/20      Entry Number 79       Page 2 of 3




       Defendant filed its Motion to Dismiss on November 25, 2019. (ECF No. 61.) Within its

Motion, Defendant asserts that Plaintiff’s case should be dismissed because Plaintiff has failed to

exhaust his administrative remedies. The Magistrate Judge filed her Report on February 24, 2020.

(ECF No. 74.) Within the Report, the Magistrate Judge recommends that the court grant

Defendants’ Motion because “he filed first with the Merit Systems Protection Board (“MSPB”)

and…he did not see his remedies there through to completion before filing this lawsuit.” (ECF No.

74 at 3.) 1 The parties were informed that any objections to the Report were due by March 9, 2020.

(ECF No. 74.) However, objections were due by March 12, 2020, if a party was served by mail or

otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) To date, neither party has

filed any objections to the Magistrate Judge’s Report.

                                    II. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1). See also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy



1
  The Magistrate Judge relied on 29 C.F.R. § 1614.30 (b) (“Election. An aggrieved person may
initially file a mixed case complaint with an agency pursuant to this part or an appeal on the same
matter with the MSPB pursuant to 5 CFR 1201.151, but not both.”).
                                                2
      3:18-cv-01792-JMC          Date Filed 05/27/20       Entry Number 79        Page 3 of 3




itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1).

                                         III. DISCUSSION

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby, 718 F.2d at 199.

Furthermore, a failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the court based upon such recommendation. 28 U.S.C. §

636(b)(1). The court concludes that the Magistrate Judge’s Report accurately summarizes the law

and correctly applies it to the instant case. (ECF No. 74.) Because no specific objections were filed

by either party and the court discerns no clear error within the Report, the court adopts the Report

herein. Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                        IV. CONCLUSION

       After careful consideration of the Magistrate Judge’s Report and the record, the court

ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 74) and GRANTS

Defendant’s Motion to Dismiss (ECF No. 61) as to Plaintiff’s entire action. The action is dismissed

without prejudice.

       IT IS SO ORDERED.




                                                      United States District Judge
May 27, 2020
Columbia, South Carolina

                                                  3
